Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 41, 43, 47-48, 55, 96, 99-100, 106, 110-112, 170, 208, 239, 242 and 245 are pending.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1, 41, 43 and 96, drawn to a particular isolated polynucleotide comprising a particular combination of heavy CDR1 sequence from (a)(i), CDR2 (SEQ ID NO) from (b)(i), and CDR3 (SEQ ID NO) from (C) and light chain CDR1 sequence (SEQ ID NO) from (d), CDR2 sequence (SEQ ID NO) from (d) and CDR3 sequence from (f), an expression vector comprising said polynucleotide and host cell comprising said vector and a method of producing an antigen binding molecule, classified in CPC C12N 15/02, C12N 15/64, C12N 15/67, C12N 15/70, C12N 2015/8518, C07K16/28.
	
Group II. Claims 47-48, 55, 99 and 239, drawn to a polypeptide comprising a sequence derived from the rat ICR62 antibody, an antigen binding comprising the polypeptide, wherein said polypeptide comprises a particular combination of heavy CDR1 sequence from (a)(i), CDR2 (SEQ ID NO) from (ii), and CDR3 (SEQ ID NO) from (iii) and light chain CDR1 sequence (SEQ ID NO) from (b)(i), CDR2 sequence (SEQ ID NO) from (c) and CDR3 sequence from (d), a pharmaceutical composition comprising said antigen binding molecule, classified in CPC C07K 16/2863, C07K 2317/21, A61P35/00.

Group III.  Claims 100-102, 106, 110, 208, 242 and 245, drawn to a method for treating a particular EGFR-related disorder comprising:
(a)    predicting a response to anti-EGFR therapy in a human subject by assaying a sample from the human subject before therapy with one or a plurality of reagents that detect expression and/or activation of predictive biomarkers for cancer;

(c)    administering to a human subject who is predicted to respond the anti-EGFR directed therapy a therapeutically effective amount of the composition comprising a particular antigen binding molecule comprising a particular combination of heavy CDR1 sequence from (a)(i), CDR2 (SEQ ID NO) from (ii), and CDR3 (SEQ ID NO) from (iii) and light chain CDR1 sequence (SEQ ID NO) from (b)(i), CDR2 sequence (SEQ ID NO) from (c) and CDR3 sequence from (d), classified in CPC A61K 2039/505.

Group IV, claim 111, drawn to a method for detecting in vivo or in vitro the presence of EGFR in a sample, comprising:
(a)    contacting a sample to be tested, optionally with a control sample, with a particular antigen binding molecule comprising a particular combination of heavy CDR1 sequence from (a)(i), CDR2 (SEQ ID NO) from (ii), and CDR3 (SEQ ID NO) from (iii) and light chain CDR1 sequence (SEQ ID NO) from (b)(i), CDR2 sequence (SEQ ID NO) from (c) and CDR3 sequence from (d) under conditions that allow for formation of a complex between the antigen binding molecule and EGFR; and
(b)    detecting said antigen binding molecule-EGFR complexes, classified in CPC G01N 33/53, G01N 33/577, G01N 2800/00. 

Group V.  claims 112 and 170, drawn to a host cell engineered to express at least one nucleic acid encoding a polypeptide having β(1,4)-N-acetylglucosaminyltransferase III activity, and a method for producing an antigen binding molecule having modified oligosaccharide in the Fc region in said host cell, classified in CPC C12N 15/02, C07K2317/52, C07K2317/41, C07K16/00.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I-II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the polynucleotides encoding distinct protein, 
Host cell engineered to express at least one nucleic acid encoding a polypeptide having B(1,4)-N-acetylglucosaminyltransferase III activity differ with respect to their structure, mode of operation, e.g. producing various binding protein and effect, e.g., making as opposed to binding other protein.  Further, the binding molecules are distinct because they differ with respect to their structures, e.g.., specific variable heavy chain (VH) CDR1, VH CDR2, VH CDR3, and variable light chain (LH) CDR 1, VL CDR2, and VL CDR3 and binding specificity.  Therefore, they are patentably distinct.

Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods differ with respect to their method steps and outcome.  

Inventions II and III-IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used to treat different EGFR related disorder such as cancer or detecting EGFR vivo or in vitro for as claimed.  Therefore, they are patentably distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species of:
(A) polynucleotide encoding a particular EGFR binding polypeptide comprising a particular combination of heavy CDR1 sequence from (a)(i), CDR2 (SEQ ID NO) from (b)(i), and CDR3 (SEQ ID 
(B) antigen binding molecule comprising a particular combination of heavy CDR1 sequence from (a)(i), CDR2 (SEQ ID NO) from (ii), and CDR3 (SEQ ID NO) from (iii) and light chain CDR1 sequence (SEQ ID NO) from (b)(i), CDR2 sequence (SEQ ID NO) from (c) and CDR3 sequence from (d) identifiable in claim 55.
Applicant is required under 35 U.S.C. 121 to further elect a particular combination of polynucleotide encoding a particular EGFR binding polypeptide comprising a particular combination of six CDRs identifiable by SEQ ID NO if Group I is elected or a particular antigen binding molecule comprising a particular combination of six CDRs identifiable by SEQ ID NO: if Group II, III or IV is elected for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 47, 96, 99, 100, 106, 110, 111, 112, 170, 242 and 245 are generic.
The species of polynucleotide encoding different EGFR binding molecule are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  The species of EGFR binding peptides have different structure, e.g., different amino acid sequences for all six CDRs.  The species require a different field of search (e.g., searching different nucleic or amino acids databases, classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (i).
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644